Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 12/02/2021
Claims 3 and 17 have been cancelled
Claims 1, 2, 4-16 and 18-20 have been submitted for examination
Claims  1, 2, 4-16 and 18-20 have been allowed
Allowable Subject Matter
1.	Claims    1, 2, 4-16 and 18-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to wireless communication devices configured to encode information blocks to produce code blocks and interleave the code blocks utilizing an interleaver including a plurality of rows and a plurality of columns. The interleaver includes a right isosceles triangle-shaped matrix of rows and columns. In other examples, the interleaver includes a rectangle-shaped matrix of rows and columns.

The prior art of record, for example Shen teaches channel interleaving of a polar (Polar) code, comprising; determining an M_.sub.r-row and M_.sub.c-column matrix used for interleaving, and permutating, based on permutation patterns of the column sequence numbers and/or permutation patterns of the row sequence numbers, the matrix into which the to-be-interleaved bits are written. The permutation patterns of the column sequence numbers are represented by: [P.sub.c(0), P.sub.c(1), . . . , P.sub.c(i.sub.c), . . . , P.sub.c(M_.sub.c-1)]. P.sub.c(i.sub.c) is obtained by performing pruned bit reverse (PBR, pruned bit reverse)-based mapping on the column sequence number i.sub.c. The permutation patterns of the row sequence numbers are represented by: [P.sub.r(0), P.sub.r(1), . . . , P.sub.r(i.sub.r), . . . , P.sub.r(M_.sub.r-1)]. P.sub.r(i.sub.r) is obtained by performing pruned bit reverse (PBR, pruned bit reverse)-based mapping on the row sequence number i.sub.r; and reading interleaved bits from the permutated matrix. 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method of wireless communication at a transmitting wireless communication device, comprising: encoding an information block to produce a code block comprising a plurality of coded bits; interleaving the plurality of coded bits utilizing an interleaver to produce an interleaved code block, wherein the interleaver comprises a plurality of rows and a plurality of columns, wherein a number of the plurality of columns varies between the plurality of rows, [[and]] wherein a top one or more rows of the plurality of rows comprise one or more null values, wherein a number of rows in a first column of the plurality of columns comprises an integer P that satisfies an equation P*(P+1)/2 > M, and wherein M is a number of the plurality of coded bits in the code block; and transmitting the interleaved code block to a receiving wireless communication device over a wireless air interface.”.
	Claims 2 and 4-7 depend from claim 1, are also allowable.
	Claims 8, 15, 18, 19 and 20 are allowable for the same reasons as per Claim 1.
	Claims 9-14 depend from claim 8, are also allowable.
	Claim 16 depends from claim 15, is also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112